 



Exhibit 10.1
FORM OF EXECUTIVE AGREEMENT
     This Executive Agreement (this “Agreement”) is made effective as of the
Effective Date between Complete Production Services, Inc., a Delaware
corporation and its subsidiaries (collectively, the “Company”) and
___(“Executive”).
WHEREAS, the Company currently employs Executive; and
WHEREAS, the Company believes it to be in the best interests of its stockholders
to attract, retain and motivate key officers and to ensure continuity of
management, and that this will further those interests; and
WHEREAS, the Company recognizes that the possibility of a Change of Control of
the Company may result in the departure of key executives to the detriment of
the Company and its stockholders.
     In consideration of Executive’s continued employment as an executive
officer with the Company and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and
Executive agree as follows:
1. Term of Agreement

  A.   This Agreement shall be for an initial term that continues in effect,
through the second anniversary of the Effective Date. The term of this Agreement
shall automatically be extended for one or more additional terms of one
(1) year, as of each anniversary date of the Effective Date that occurs while
this Agreement is in effect. The term of Agreement, however, may be terminated
by written notice of termination of this Agreement provided to Executive, and in
the event any such termination notice is delivered to Executive then,
notwithstanding the preceding sentence concerning automatic renewals, the term
of this Agreement shall be deemed terminated effective as of December 31 of the
second full calendar year following the date on which such notice of termination
of the Agreement is delivered to Executive.     B.   Notwithstanding the
foregoing, the term of this Agreement shall terminate upon the expiration of the
“Severance Payout Period” or the “Change of Control Payout Period,” as
applicable, subject to all rights and benefits hereunder having been paid and
satisfied in full.

2. Certain Definitions

  A.   “Bonus” “Bonus” shall mean the greater of (i) Target EV for the year of
the Date of Termination, or (iii) the highest annual bonus paid during any of
the three full fiscal years preceding the Date of Termination.     B.   “Cause”
“Cause” shall mean:

 



--------------------------------------------------------------------------------



 



  (i)   Executive’s conviction of a felony involving moral turpitude, dishonesty
or a breach of trust as regards the Company;     (ii)   Executive’s commission
of any act of theft, fraud, embezzlement or misappropriation against the Company
that is materially injurious to it regardless of whether a criminal conviction
is obtained;     (iii)   Executive’s willful and continued failure to devote
substantially all of his business time to the Company’s business affairs
(excluding failures due to illness, incapacity, vacations, incidental civic
activities and incidental personal time), which failure is not remedied within a
reasonable time after written demand is delivered by the Company, which demand
specifically identifies the manner in which the Company believes that Executive
has failed to devote substantially all of his business time to the Company’s
business affairs;     (iv)   Executive’s unauthorized disclosure of confidential
information of the Company that is materially injurious to the Company; or    
(v)   Executive’s knowing or willful material violation of federal or state
securities laws, as determined in good faith by the Company’s Board of
Directors.

     For purposes of this definition, no act, or failure to act, on Executive’s
part shall be deemed “willful” unless done, or omitted to be done, by Executive
not in good faith and without reasonable belief that Executive’s action or
omission was in the best interest of the Company.

  C.   “Change of Control” of the Company will occur for purposes of this
Agreement if:

  (i)   Any person or group of persons is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Securities Exchange Act of 1934), directly or
indirectly, of securities in the Company representing 20% or more of the
combined voting power of the Company’s outstanding securities;     (ii)   A
change in the majority of the membership of the Board occurs without approval by
two-thirds of the Directors who are Continuing Directors. For these purposes,
Continuing Directors are persons who (i) were Directors on the Effective Date or
(ii) are new Directors whose election was approved by two-thirds of the members
of the Board who were Directors on the Effective Date (“Approved Directors”), or
(iii) are new Directors whose election was approved by two-thirds of the members
of the Board who were Directors on the Effective Date or are subsequently
Approved Directors;



2



--------------------------------------------------------------------------------



 



  (iii)   The Company is merged, consolidated or combined with another
corporation or entity, including without limitation, a reverse or forward
triangular merger, and the Company’s stockholders prior to such transaction own
less than 55% of the outstanding voting securities of the surviving or resulting
corporation or entity after the transaction;     (iv)   A tender offer or
exchange offer is made and consummated by a person or group of persons other
than the Company for the ownership of 20% or more of the Company’s voting
securities; or     (v)   There is a disposition, transfer, sale or exchange of
all or substantially all of the Company’s assets, or stockholder approval of a
plan of liquidation or dissolution of the Company.

  D.   “Change of Control Payout Period” shall mean the period of [two (2)]1
[two and a half (2.5)]2 years following the Date of Termination of Executive,
which termination is covered by Section 5 hereof.     E.   “Date of Termination”
shall mean the date specified in the Notice of Termination relating to
termination of Executive’s employment with the Company; provided that such date
shall not be less than 20 days nor more than 45 days following: (i) involuntary
termination, not for Cause, pursuant to Section 4 or 5 hereof, or (ii) the date
within the Protective Period that Executive voluntarily terminates his
employment for Good Reason so governed by Section 5 hereof, and provided further
that such termination qualifies as a “separation from service” within the
meaning given to it under Section 409A(a)(2)(A)(i) of the Internal Revenue Code
of 1986, as amended (the “Code”), and any Treasury Regulations or other guidance
issued thereunder.     F.   “Effective Date” shall mean November 13, 2006.    
G.   “Executive” shall mean the executive of the Company who is a party to this
Agreement and in the event of the Executive’s death after a “qualifying”
termination pursuant to Section 4 hereof or a Change of Control pursuant to
Section 5 hereof, then the term “Executive” shall include his estate.     H.  
“Good Reason” shall mean:

  (i)   a failure to re-elect or appoint the Executive to any corporate office
or directorship held at the time of the Change of Control or a material
reduction in Executive’s authority, duties or responsibilities (including
status, offices, titles and reporting requirements) or if Executive is assigned
duties or responsibilities inconsistent in any material respect

 

1   For Messrs. Flato, Boyd, Burke, Bayardo and Weisgarber   2   For
Messrs. Mayer, Maroney, Nibling, and Moore

3



--------------------------------------------------------------------------------



 



from those of Executive at the time of the relevant Change of Control all on the
basis of which Executive makes a good faith determination that the terms of his
employment have been detrimentally and materially affected;

  (ii)   a material reduction of Executive’s compensation, benefits or
perquisites, including annual base salary, annual bonus, intermediate or
long-term cash or equity incentive opportunities or plans from those in effect
prior to the Change of Control;     (iii)   the Company fails to obtain a
written agreement satisfactory to Executive from any successor or assigns of the
Company to assume and perform this Agreement as provided in Section 9 hereof; or
    (v)   the Company requires Executive to be based at any office located more
than fifty (50) miles from the Company’s current offices without Executive’s
consent.

  I.   “Notice of Termination” shall mean a written notice delivered to the
other party indicating the specific termination provision in this Agreement
relied upon for termination of Executive’s employment and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so indicated. Any
purported termination by either party other than pursuant to a Notice of
Termination shall not be effective.     J.   “Option Plans” shall mean the
Company’s stock option plans, incentive plans, equity participation plans, or
other similar plans, and any stock option agreements or other equity award
agreements used in connection therewith.     K.   “Protective Period” shall mean
the period that commences six months prior to and ends two years following the
effective date of a Change of Control.     L.   “Severance Payout Period” shall
mean the period of [sixteen (16) months]3 [twenty (20) months]4 following the
Date of Termination of Executive, which termination is covered by Section 4
hereof.     M.   “Target EV” shall mean the amount payable to Executive, which
is expressed as a percentage of Executive’s Termination Base Salary, as a bonus
or incentive payment to Executive under the Company’s annual bonus or incentive
program presuming that the Company and individual performed at target under all
applicable performance criteria and objectives.     N.   “Termination Base
Salary” shall mean Executive’s base salary at the rate in effect at the time the
Notice of Termination is given or, for purposes of a Change of

 

3   For Messrs. Flato, Boyd, Burke, Bayardo and Weisgarber   4   For
Messrs. Mayer, Maroney, Nibling, and Moore

4



--------------------------------------------------------------------------------



 



Control, if a greater amount, Executive’s base salary at the rate in effect
immediately prior to the Change of Control.

3.   Termination for Cause. The Company may terminate Executive for Cause at any
time, including following a Change of Control, upon written notice to the
Executive.   4.   Standard Severance Plan. If Executive is terminated
involuntarily (i.e., without the consent of Executive) by the Company for any
reason other than for Cause (and such termination is not pursuant to a Change of
Control) the Executive shall receive the following compensation and benefits
from the Company:

  A.   The Company shall pay to Executive when otherwise due Executive’s
Termination Base Salary through the Date of Termination.     B.   Effective as
of the Date of Termination, the Company shall pay to Executive an amount equal
to [1.33]5 [1.67]6 times the sum of Executive’s Termination Base Salary plus
Bonus, payable in a lump sum within thirty days following such Date of
Termination.     C.   Effective as of the Date of Termination and in
consideration of service through the Date of Termination, the Company shall pay
to Executive a bonus for the year in which the Date of Termination occurred in
an amount determined in good faith by the Company’s Board of Directors in
accordance with the performance criteria established under the Company’s
incentive plan and the Company’s actual performance relative to such criteria
for such year though the Date of Termination, which amount, however, shall not
be less than Target EV, and shall be pro-rated through and including the Date of
Termination (on the basis of a 365 day year), payable in a lump sum within
thirty days following such Date of Termination.     D.   Notwithstanding any
provisions to the contrary in any of the Option Plans, (i) all outstanding
unvested stock options of Executive shall be and become fully vested and
exercisable as to all shares of stock covered thereby, and (ii) all outstanding
shares of restricted stock, restricted stock units, performance shares and
performance units of Executive shall be and become 100% vested and all
restrictions thereon shall lapse, in each case as of the Date of Termination. 7
    E.   For all options granted after the Effective Date, Executive (or in the
event of his death, his estate) shall be entitled to exercise his vested options
until 12 months following the Date of Termination. Notwithstanding the
provisions of this Section E, no option may be exercised at any time past the
term of such option.

 

5   For Messrs. Flato, Boyd, Burke, Bayardo and Weisgarber   6   For
Messrs. Mayer, Maroney, Nibling, and Moore   7   For Messrs. Mayer, Maroney,
Nibling, and Moore.

5



--------------------------------------------------------------------------------



 



  F.   The Company shall provide Executive with additional benefits described in
Section 6 hereof.

5.   Change of Control Severance Plan. In the event that during the Protective
Period either (a) Executive voluntarily terminates employment for Good Reason or
(b) the Company terminates Executive’s employment other than for Cause, the
Executive shall receive the following compensation and benefits from the
Company:

  A.   The Company shall pay to Executive when otherwise due Termination Base
Salary through the Date of Termination.     B.   Effective as of the Date of
Termination, the Company shall pay to Executive an amount equal to [two]8 [two
and a half]9 times the sum of Executive’s Termination Base Salary plus Bonus,
payable in a lump sum within thirty days following such Date of Termination.    
C.   Effective as of the Date of Termination and in consideration of service
through the Date of Termination, the Company shall pay to Executive a bonus for
the year in which the Date of Termination occurred in an amount determined in
good faith by the Company’s Board of Directors in accordance with the
performance criteria established under the Company’s incentive plan and the
Company’s performance relative to such criteria for such year though the Date of
Termination, which amount, however, shall not be less than Target EV and shall
be pro-rated through and including the Date of Termination (on the basis of a
365 day year), payable in a lump sum within thirty days following such Date of
Termination.     D.   Effective as of the Date of Termination, the Company shall
pay to executive an amount equal to [two]10 [two and a half]11 times the amount
the Company would be required to contribute on Executive’s behalf under all
qualified pension, nonqualified pension, profit sharing, 401(k), deferred
compensation and supplemental plans based on Executive’s Termination Base Salary
and the applicable maximum Company contribution percentages in effect as of the
Date of Termination, payable in a lump sum within thirty days following such
Date of Termination.     E.   Effective as of the Date of Termination, Executive
shall become and be fully vested in Executive’s accrued benefits under all
qualified pension, nonqualified pension, profit sharing, 401(k), deferred
compensation and supplemental plans maintained by the Company for Executive’s
benefit, except to that the extent the acceleration of vesting of such benefits
would violate any applicable law or require the Company to accelerate the
vesting of the accrued benefits of all participants in such plan or plans, in
which case the Company shall pay Executive

 

8   For Messrs. Flato, Boyd, Burke, Bayardo and Weisgarber   9   For
Messrs. Mayer, Maroney, Nibling, and Moore   10   For Messrs. Flato, Boyd,
Burke, Bayardo and Weisgarber   11   For Messrs. Mayer, Maroney, Nibling, and
Moore

6



--------------------------------------------------------------------------------



 



a lump sum payment, within 30 days following the Date of Termination, in an
amount equal to the present value of such unvested accrued benefits. In
addition, if such a lump sum payment is payable, the Company shall make an
additional gross-up payment to Executive in an amount such that the net amount
of the lump sum payment and such additional gross-up payment retained by
Executive, after the calculation and deduction of all federal, state and local
income tax and employment tax (including any interest or penalties imposed with
respect to such taxes) on such lump sum payment and additional gross-up payment,
and taking into account any lost or reduced tax deductions on account of such
gross-up payment, shall be equal to such lump sum payment. Such additional
gross-up payment shall be made in a lump sum payment within 30 days following
the Date of Termination.

  F.   For all options granted after the Effective Date, Executive (or in the
event of his death, his estate) shall be entitled to exercise his vested options
until 12 months following the Date of Termination. Notwithstanding the
provisions of this Section F, no option may be exercised at any time past the
term of such option.     G.   The Company shall provide Executive with
additional benefits described in Section 6 hereof.

6.   Additional Benefits.

  A.   Health, Dental, Disability and Life Insurance and Benefits. Throughout
the term of the Severance Payout Period for a termination of Executive’s
employment covered by Section 4, or of the Change of Control Payout Period for a
termination of Executive’s employment covered by Section 5, the Company shall
provide Executive and Executive’s eligible family members, based on the cost
sharing arrangement in effect between Executive (or persons of similar position)
and the Company on the Date of Termination, with medical and dental health
benefits and disability and life insurance coverage and benefits at least equal
to those in effect for Executive or persons of similar position on the Date of
Termination or, if more favorable to Executive, as in effect generally at any
time during such Severance Payout Period or Change of Control Payout Period, as
applicable. Notwithstanding the foregoing, if Executive becomes re-employed and
is eligible to receive medical, dental and disability benefits under such
successor employer’s plans, the Company’s obligations under this Section 6A
shall be reduced to the extent comparable benefits are actually received by
Executive during the Severance Payout Period or Change of Control Payout Period,
as applicable, and

7



--------------------------------------------------------------------------------



 



any such benefits actually received by Executive shall be promptly reported by
Executive to the Company. For the sake of clarity, Executive shall be entitled
to all of the insurance and benefits provided by this Section 6A, and such
benefits shall not be mitigated, in the event that as of the Date of Termination
or at any time during the Severance Payout Period or Change of Control Payout
Period, as applicable, Executive is receiving medical, dental, health,
disability or life benefits or insurance through the plans or obligations of a
former employer.
In the event Executive is ineligible under the terms of the Company’s benefit
plans or programs to be so covered as required by this Section 6A, the Company
shall provide Executive with substantially equivalent coverage through other
sources or will provide Executive with a lump sum payment in such amount that,
after all taxes on that amount, shall be equal to the cost to Executive of
providing Executive such benefit coverage. The lump sum shall be determined on a
present value basis using the interest rate provided in Section 1274(b)(2)(B) of
the Internal Revenue Code of 1986, as amended (the “Code”) on the Date of
Termination. In addition, if such a lump sum payment is payable, the Company
shall make an additional gross-up payment to Executive in an amount such that
the net amount of the lump sums payment and such additional gross-up payment
retained by Executive, after the calculation and deduction of all federal, state
and local income tax and employment tax (including any interest or penalties
imposed with respect to such taxes) on such lump sum payment and additional
gross-up payment, and taking into account any lost or reduced tax deductions on
account of such gross-up payment, shall be equal to such lump sum payment. Such
additional gross-up payment shall be made in a lump sum payment within 30 days
following the Date of Termination.

  B.   Automobile Allowance. The Company shall provide Executive with a lump sum
payment, in lieu of an automobile allowance, equal to the monthly car allowance
in effect on the date of the Date of Termination, multiplied by the number of
months comprising the Severance Payout Period or Change of Control Payout
Period, as applicable. Such lump sum payment shall be made within 30 days
following the Date of Termination.

7.   Accelerated Vesting of Certain Equity Awards Upon a Change of Control.

Notwithstanding any provisions to the contrary in any of the Option Plans, upon
a Change of Control (i) all outstanding unvested stock options of Executive
shall be and become fully vested and exercisable as to all shares of stock
covered thereby, and (ii) all outstanding             shares of restricted
stock, restricted stock units, performance shares and performance units of
Executive shall be and become 100% vested and all restrictions thereon shall
lapse, in each case as of the Date of Termination.

8.   Excise Taxes and Gross-Up Payments.12

 

12   For Messrs. Mayer, Maroney, Nibling, and Moore.

8



--------------------------------------------------------------------------------



 



  A.   If any payment or benefit received or to be received by Executive in
connection with a change in control of the Company or termination of Executive’s
employment (whether payable pursuant to the terms of this Agreement, a stock
option plan or any other plan or arrangement with the Company) (the “Total
Payments”) will be subject to the excise tax imposed by Section 4999 of the
Code, (the “Excise Tax”), then Executive shall be entitled to receive from the
Company an additional payment (the “Gross-Up Payment”) in an amount such that
the net amount of the Total Payments and the Gross-Up Payment retained by
Executive after the calculation and deduction of all Excise Taxes (including any
interest or penalties imposed with respect to such taxes) on the Total Payments
and all federal, state and local income tax, employment tax and Excise Tax
(including any interest or penalties imposed with respect to such taxes) on the
Gross-Up Payments provided for in this Section 8, and taking into account any
lost or reduced tax deductions on account of the Gross-Up Payments, shall be
equal to the Total Payments.     B.   All determinations required to be made
under this Section 8, including whether and when the Gross-Up Payments are
required and the amount of such Gross-Up Payments, and the assumptions to be
utilized in arriving at such determinations (consistent with the provisions of
the Section 8), shall be made by the Company’s independent certified public
accountants (the “Accountants”). The Accountants shall provide Executive and the
Company with detailed supporting calculations with respect to such Gross-Up
Payments within fifteen (15) business days of the receipt of notice from
Executive or the Company that Executive has received or will receive a Total
Payments. In the event that the Accountants are also serving as accountant or
auditor for the individual, entity or group effecting the Change of Control,
Executive shall appoint another nationally recognized public accounting firm to
make the determinations required hereunder (which accounting firm shall then be
referred to as the Accountants hereunder). All fees and expenses of the
Accountants shall be borne solely by the Company. All determinations by the
Accountants shall be binding upon the Company and Executive.     C.   For the
purposes of determining whether any of the Total Payments will be subject to the
Excise Tax and the amount of such Excise Tax, such Total Payments will be
treated as “parachute payments” within the meaning of Section 280G of the Code,
and all “parachute payments” in excess of the “base amount” (as defined under
Section 280G(b)(3) of the Code) shall be treated as subject to the Excise Tax,
unless and except to the extent that in the opinion of the Accountants such
payment (in whole or in part) either do not constitute “parachute payments” or
represent reasonable compensation for services actually rendered (within the
meaning of Section 280G(b)(4) of the Code) in excess of the “base amount” or
such “parachute payments” are otherwise not subject to such Excise Tax. For
purposes of determining the amount of the Gross-Up Payments, Executive shall be
deemed to pay federal income taxes at the highest applicable marginal rate of
federal income taxation for the calendar year in which the Gross-Up Payments are
to be made and to pay any applicable state and local income



9



--------------------------------------------------------------------------------



 



taxes at the highest applicable marginal rate of taxation for the calendar year
in which the Gross-Up Payments are to be made, net of the maximum reduction in
federal income taxes that could be obtained from the deduction of such state or
local taxes if paid if such year (determined without regard to limitations on
deductions based upon the amount of Executive’s adjusted gross income); and to
have otherwise allowable deductions for federal, state and local income tax
purposes at least equal to those disallowed because of the inclusion of the
Gross-Up Payments in Executive’s adjusted gross income.

  D.   To the extent practicable, any Gross-Up Payments shall be paid by the
Company at the time Executive is entitled to receive the Total Payments and in
no event will any Gross-Up Payments be paid later than thirty (30) days after
the receipt by Executive of the Accountant’s determination. As a result of
uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the Accountants hereunder, it is possible that the
Gross-Up Payments made will have been an amount less than the Company should
have paid pursuant to this Section 8 (the “Underpayment”). In the event that the
Company exhausts its remedies pursuant to Section 8 and Executive is required to
make a payment of any Excise Tax, the Underpayment shall be promptly paid by the
Company to or for Executive’s benefit.     E.   Executive shall notify the
Company in writing of any claim by the Internal Revenue Service that, if
successful, would require the payment by the Company of the Gross-Up Payments.
Such notification shall be given as soon as practicable after Executive is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid. Executive
shall not pay such claim prior to the expiration of the thirty (30) day period
following the date on which Executive gives such notice to the Company (or such
shorter period ending on the date that any payment of taxes, interest and/or
penalties with respect to such claim is due). If the Corporation notifies
Executive in writing prior to the expiration of such thirty (30) day period that
it desires to contest such claim, Executive shall:

  (i)   give the Company any information reasonably requested by the Company
relating to such claim     (ii)   take such action in connection with contesting
such claim as the Company shall reasonably request in writing from time to time,
including, without limitation, accepting legal representation with respect to
such claim by an attorney reasonably selected by the Company;     (iii)  
cooperate with the Company in good faith in order to effectively contest such
claim; and     (iv)   permit the Company to participate in any proceedings
relating to such claims; provided, however, that the Company shall bear and pay
directly



10



--------------------------------------------------------------------------------



 



all costs and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify Executive for, advance expenses
to Executive for, defend Executive against and hold Executive harmless from, on
an after-tax basis, any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of all related costs and expenses. Without limiting the foregoing
provisions of this Section 8, the Company shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forego any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and Executive agrees to prosecute such contest
to a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs Executive to pay such
claim and sue for a refund, the Company shall advance the amount of such payment
to Executive, on an interest-free basis, and shall indemnify Executive for,
advance expenses to Executive for, defend Executive against and hold Executive
harmless from, on an after-tax basis, any Excise Tax or income tax (including
interest or penalties with respect thereto) imposed with respect to such advance
or with respect to any imputed income with respect to such advance (including as
a result of any forgiveness by the Company of such advance); provided, further,
that any extension of the statute of limitations relating to the payment of
taxes for the taxable year of Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Company’s control of the contest shall be limited to issues
with respect to which a Gross-Up Payments would be payable hereunder and
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.

  F.   The Gross-Up Payments shall be paid to Executive during Executive’s
employment, or following the termination of Executive’s employment, as
determined under the foregoing provisions; provided, however, such benefits and
payments shall be paid not later than fifteenth day of the third month following
the later of the end of the taxable year of Executive in which Executive’s Date
of Termination occurs, or the end of the taxable year of the Company (or any
successor thereto) in which such Executive’s Date of Termination occurs.

9.   Mitigation.

Executive shall not be required to mitigate the amount of any payment provided
for in this Agreement by seeking other employment or otherwise nor, except as
provided in Section 6A, shall the amount of any payment or benefit provided for
in this Agreement be

11



--------------------------------------------------------------------------------



 



reduced by any compensation earned or benefit received by Executive as the
result of employment by another employer or self-employment, by retirement
benefits, by offset against any amount claimed to be owed by Executive to the
Company or otherwise.

10.   Successor Agreement.

The Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to expressly assume this Agreement and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no succession had taken place. All
references herein to the Company shall include the Successor entity. Failure of
the successor entity to so assume shall constitute a breach of this Agreement
and entitle Executive to the benefits hereunder as if triggered by a termination
not for good cause.

11.   Indemnity.

In any situation where under applicable law the Company has the power to
indemnify, advance expenses to and defend Executive in respect of any
judgements, fines, settlements, loss, cost or expense (including attorneys fees)
of any nature related to or arising out of Executive’s activities as an agent,
employee, officer or director of the Company or in any other capacity on behalf
of or at the request of the Company, then the Company shall promptly on written
request, indemnify Executive, advance expenses (including attorney’s fees) to
Executive and defend Executive to the fullest extent permitted by applicable
law, including but not limited to making such findings and determinations and
taking any and all such actions as the Company may, under applicable law, be
permitted to have the discretion to take so as to effectuate such
indemnification, advancement or defense. Such agreement by the Company shall not
be deemed to impair any other obligation of the Company respecting Executive’s
indemnification or defense otherwise arising out of this or any other agreement
or promise of the Company under any statute.

12.   Notice.

For the purpose of this Agreement, notices and all other communications provided
for in this Agreement shall be in writing and delivered by United States
certified or registered mail (return receipt requested, postage prepaid) or by
courier guaranteeing overnight delivery or by hand delivery (with signed receipt
required), addressed to the respective addresses set forth below, and such
notice or communication shall be deemed to have been duly given two days after
deposit in the mail, one day after deposit with such overnight carrier or upon
delivery with hand delivery. The addresses set forth below may be changed by a
writing in accordance herewith.

12



--------------------------------------------------------------------------------



 



         
 
  The Company:   Executive:
 
       
 
  Complete Production Services, Inc.  
 
 
  11700 Old Katy Road, Suite 300  
 
 
  Houston, Texas 77079  
 
 
  Attn: Chief Executive Officer    
 
  with a copy to General Counsel    

13.   Dispute Resolution.

If any dispute arises out of this Agreement, the “complaining party” shall give
the “other party” written notice of such dispute. The other party shall have ten
(10) business days to resolve the dispute to the complaining party’s
satisfaction. If the dispute is not resolved by the end of such period, the
complaining party may by written notice (the “Notice”) demand arbitration of the
dispute as set out below, and each party hereto expressly agrees to submit to,
and be bound by, such arbitration.

  A.   The Company will, within ten (10) business days of the Notice, appoint a
single arbitrator. The arbitrator will set the rules and timing of the
arbitration, but will generally follow the rules of the American Arbitration
Association and this Agreement where same are applicable and shall provide for
written fact findings.     B.   The arbitration hearing will in no event take
place more than ninety (90) days after the appointment of the arbitrator.     C.
  The arbitration will take place in Houston, Texas unless otherwise unanimously
agreed to by the parties.     D.   The results of the arbitration and the
decision of the arbitrators will be final and binding on the parties and each
party agrees and acknowledges that these results shall be enforceable in a court
of law.

14.   Governing Law.

This Agreement will be governed by and construed in accordance with the internal
substantive laws, and not the choice of law rules, of the State of Texas.

15.   Compliance With Internal Revenue Code Section 409A.

  A.   Notwithstanding anything herein to the contrary, all lump sum payments
and gross up payments to be made pursuant to this Agreement shall be paid not
later than the fifteenth day of the third month following the later of the end
of the taxable year of Executive in which Executive’s Date of Termination
occurs, or the end of the taxable year of the Company (or any successor thereto)
in which such Date of Termination occurs.

13



--------------------------------------------------------------------------------



 



  B.   This Agreement is not intended to provide for any deferral of
compensation subject to Code Section 409A and, accordingly, the benefits
provided pursuant to this Agreement are intended to be paid not later than the
later of: (i) the fifteenth day of the third month following Executive’s first
taxable year in which such benefit is no longer subject to a substantial risk of
forfeiture, and (ii) the fifteenth day of the third month following the first
taxable year of the Company in which such benefit is no longer subject to a
substantial risk of forfeiture, as determined in accordance with Code
Section 409A and any Treasury Regulations and other guidance issued thereunder.
The date determined under this subsection is referred to as the “Short-Term
Deferral Date.”     C.   Notwithstanding anything to the contrary herein, in the
event that any benefits provided pursuant to this Agreement are not actually or
constructively received by the Executive on or before the Short-Term Deferral
Date, to the extent such benefit constitutes a deferral of compensation subject
to Code Section 409A, then: (i) subject to clause (ii), such benefit shall be
paid upon Executive’s separation from service within the meaning of
Section 409A(a)(2)(A)(i) of the Code, and any other Treasury Regulations and
other guidance thereunder (“Separation from Service”) with respect to the
Company and its affiliates, and (ii) if Executive is a “specified employee,” as
defined in Code Section 409A(a)(2)(B)(i), with respect to the Company and its
affiliates, such benefit shall be paid upon the date which is six months after
the date of Executive’s Separation from Service (or, if earlier, the date of
Executive’s death). In the event that any benefit provided for in this Agreement
is subject to this subsection, such benefit shall be paid on the sixtieth day
following the payment date determined under this subsection, and shall be made
subject to the requirements of Sections 4 and 5, as applicable.

16.   Non-Disparage, Non-Compete and Non-Solicitation Covenants; General
Release.

  A.   Non-Disparage. As an additional inducement for the Company to enter into
this Agreement, Executive agrees that Executive shall refrain throughout the
term of this Agreement, and throughout the Severance Payout Period or the Change
of Control Payout Period, as applicable, from publishing any oral or written
statements about Company, any of its affiliates or any of Company’s or such
affiliates’ directors, officers, employees, consultants, agents or
representatives that (a) are slanderous, libelous or defamatory, (b) disclose
private information about or confidential information of Company, any of its
affiliates or any of Company’s or any such affiliates’ business affairs,
directors, officers, employees, consultants, agents or representatives, or
(c) place Company, any of its affiliates, or any of Company’s or any such
affiliates’ directors, officers, employees, consultants, agents or
representatives in a false light before the public. A violation or threatened
violation of this prohibition may be enjoined by the courts. The rights afforded
Company and its affiliates under this provision are in addition to any and all
rights and remedies otherwise afforded by law.

14



--------------------------------------------------------------------------------



 



  B.   Non-Solicitation. As an additional inducement for the Company to enter
into this Agreement, Executive agrees that throughout the Severance Payout
Period or the Change of Control Payout Period, as applicable, Executive shall
not, directly or indirectly knowingly induce any person in the employment of the
Company to (A) terminate such employment, or (B) accept employment, or enter
into any consulting arrangement, with anyone other than the Company.     C.  
Non-Competition. As an inducement for the Company to enter into this Agreement,
Executive agrees throughout the Severance Payout Period or the Change of Control
Payout Period, as applicable, Executive shall not, anywhere in the world,
directly or indirectly (i) engage without the prior express written consent of
the Company, in any business or activity, whether as an employee, consultant,
partner, principal, agent, representative, stockholder (except as a holder of
less than 2% of the combined voting power of the outstanding stock of a publicly
held company) or in any other individual, corporate or representative capacity,
or render any services or provide any advice to any business, activity, person
or entity, if Executive knows or reasonably should know that such business,
activity, service, person or entity, directly or indirectly, competes in any
material manner with the Business, or (ii) meaningfully assist, help or
otherwise support, without the prior express written consent of the Company, any
person, business, corporation, partnership or other entity or activity, whether
as an employee, consultant, partner, principal, agent, representative,
stockholder (other than in the capacity as a stockholder of less than 2% of the
combined voting power of the outstanding shares of stock of a publicly held
company) or in any other individual, corporate or representative capacity, to
create, commence or otherwise initiate, or to develop, enhance or otherwise
further, any business or activity if Executive knows or reasonably should know
that such business or activity, directly or indirectly competes in any material
manner with the Business. For purposes of this Section 16(C), the term
“Business” shall refer to the business of the Company as presently conducted or
as conducted on the Date of Termination.     D.   General Release. As an
additional inducement for the Company to enter into this Agreement, and as a
condition to payment and provision of benefits under this Agreement to Executive
or Executive’s estate, Executive agrees that Executive (or Executive’s trust or
estate, as applicable) shall execute and deliver and not revoke within any
revocation period required by law, a general release of claims in favor of the
Company and its employees, directors, agents and affiliates in a form acceptable
to the Company in its sole and absolute discretion.     E.   Reasonable
Restrictions. Executive acknowledges that these restrictions shall not prevent
or unduly restrict Executive from practicing his profession, or cause him
economic hardship. Executive represents that he (i) is familiar with the
foregoing covenants not to compete and not to solicit, and (ii) is fully aware
of his obligations hereunder, including, without limitation, the reasonableness
of the length of time, scope and geographic coverage of these covenants.



15



--------------------------------------------------------------------------------



 



17.   Cooperation       During Executive’s employment with the Company and
thereafter, Executive agrees to cooperate with the Company and its agents,
accountants and attorneys concerning any matter with which Executive was
involved during his employment. Such cooperation shall include, but not be
limited to, providing information to, meeting with and reviewing documents
provided by the Company and its agents, accountants and attorneys during normal
business hours or other mutually agreeable hours upon reasonable notice and to
make himself available for depositions and hearings, if necessary and upon
reasonable notice. If Executive’s cooperation is required after the termination
of Executive’s employment, the Company shall reimburse Executive for any
reasonable out of pocket expenses incurred in performing his obligations
hereunder.   18.   Entire Agreement; No Oral Modifications.

         This Agreement sets forth the entire agreement of the parties hereto in
respect of the subject matter contained herein and supersedes all prior
agreements, promises, covenants, arrangements, communications, representations
or warranties, whether oral or written, by any officer, employee or
representative of any party hereto in respect of the subject matter contained
herein. No provision of this Agreement may be modified, waived or discharged
unless such waiver, modification or discharge is agreed to in writing and signed
by Executive and such officer as may be designated by the Board. No waiver by
either party hereto at any time of any breach by the other party hereto of or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.

16



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and the Executive have executed this
Agreement to be effective the date first above written.

         
 
        EXECUTIVE   COMPLETE PRODUCTION SERVICES, INC.,
a Delaware corporation
 
       
 
  By    
 
       
 
      Joseph C. Winkler
 
      Chief Executive Officer
 
       
 
  And    
 
       
 
      James F. Maroney, III
 
      Vice President, Secretary and General Counsel

17